DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, FIG. 4A and 4B in the reply filed on September 2, 2020 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1.  Claim 1 recites the limitation "the first logic cells" in the fourth paragraph of the claim language.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, shall interpret “the first logic cells” to be “the plurality of first logic cells”.  Claims 2-9 rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 1.  Claim 1 recites the limitation "the second logic cells" in the fourth paragraph of the claim language.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, shall interpret “the second logic cells” to be “the plurality of second logic cells”. Claims 2-9 rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 1.  Claim 1 recites the limitation “wherein the metal lines covering the first and second logic cells are wider than the metal lines inside the first logic cells” in the last paragraph of the claim language.
This limitation appears to make the limitation optional as the claim does not require metals lines to be covering the first and second logic cells, nor the metal lines to be inside the first logic cells.
The claim only requires a plurality of metal lines parallel to each other in a metal layer.

Regarding claim 1.  Claim 1 recites the limitation “the metal lines inside the first logic cells are wider than the metal lines inside the second logic cells” in the last paragraph of the claim language.
This limitation appears to make the limitation optional as the claim does not require metals lines inside the first and second logic cells.
The claim only requires a plurality of metal lines parallel to each other in a metal layer.
Regarding claim 2.  Claim 2 recites the limitation "the first logic cell" in the first line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 2.  Claim 2 recites the limitation "the second logic cell" in the second line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 2.  Claim 2 recites the limitation "the first logic cells" in the third line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 2.  Claim 2 recites the limitation "the second logic cells" in the third line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6.  Claim 6 recites the limitation "the same rows" in the second line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6.  Claim 6 recites the limitation "the same rows" in the third line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 7.  Claim 7 recites the limitation "the rows" in the first line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 8.  Claim 8 recites the limitation "wherein each pmos transistor of the first and second logic cells" in the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 21.  Claim 21 recites the limitation "the first, second, and third metal lines" in the sixth paragraph of the claim language.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-26 are rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 23.  Claim 23 recites the limitation "the first logic cell" in the first line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 23.  Claim 23 recites the limitation "the second logic cell" in the second line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 23.  Claim 23 recites the limitation "the first logic cells" in the third line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 23.  Claim 23 recites the limitation "the second logic cells" in the third line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 27.  Claim 1 recites the limitation "the remaining rows" in the fourth paragraph of the claim language.  There is insufficient antecedent basis for this limitation in the claim.
Claims 28-31 are rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 27.  Claim 27 recites the limitation “wherein the metal lines covering the first and second logic cells are wider than the metal lines inside the first logic cells” in the last paragraph of the claim language.

The claim only requires a plurality of metal lines parallel to each other in a metal layer.

Regarding claim 27.  Claim 27 recites the limitation “the metal lines inside the first logic cells are wider than the metal lines inside the second logic cells” in the last paragraph of the claim language.
This limitation appears to make the limitation optional as the claim does not require metals lines inside the first and second logic cells.
The claim only requires a plurality of metal lines parallel to each other in a metal layer.
Regarding claim 27.  Claim 27 recites the limitation "the same rows" in the last paragraph second line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 27.  Claim 27 recites the limitation "the same rows" in the last paragraph third line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 28.  Claim 28 recites the limitation "the first logic cell" in the first line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 28.  Claim 28 recites the limitation "the second logic cell" in the second line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 28.  Claim 28 recites the limitation "the first logic cell" in the third line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 28.  Claim 28 recites the limitation "the second logic cell" in the third line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 30.  Claim 30 recites the limitation "the first vias" in the third line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), and further in view of Kim et al (U.S. 2018/0358346).

Regarding claim 21. Kang et al discloses semiconductor structure, comprising:
a plurality of first logic cells (FIG. 1, item C3; FIG. 4A) are arranged in odd rows of a cell array (FIG. 1, item H2), 
a plurality of second logic cells (FIG. 1, item C2; FIG. 2B) are arranged in even rows of the cell array (FIG. 1, item H1)
a plurality of first metal lines (FIG. 4A, item M1 that is not VDD/VSS) formed in a metal layer (FIG. 4A, item M1 layer) and inside the first logic cell (FIG. 1, item C3; FIG. 4A)
a plurality of second metal lines (FIG. 2B, item M1 that is not VDD/VSS) formed in the metal layer (FIG. 2B, item M1 layer) and inside the second logic cell (FIG. 1, item C2; FIG. 2B), and 
a plurality of third metal lines (FIG. 2B and 4A, item VDD/VSS) formed in the metal layer (FIG. 2B and 4A, item M1 layer) and covering the first (FIG. 1, item C3; FIG. 4A) and second logic cell (FIG. 1, item C2; FIG. 2B), and 
wherein the first (FIG. 4A, item M1), second (FIG. 2B, item M1) and third metal lines (FIG. 2B and 4A, item VSS/VDD) are parallel to each other (FIG. 2B and 4A, item M1 are parallel to VSS/VDD),

and the first (FIG. 1, item C3 item H2) and second (FIG. 1, item C2, item H1) logic cells have different heights ([0023], H2 equal to twice H1).
Kang et al fails to explicitly disclose wherein the first metal lines are wider than the second metal lines.
However, Kim et al teaches the first metal lines (FIG. 4, item M11 in item AR1) are wider ([0056], i.e. and the fifth width W4 of the fourth metal line M14 may be different from the rest) than the second metal lines (FIG. 4, item M14 in item AR2).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al with the wherein the first metal lines are wider than the second metal lines as disclosed by Kim et al.  The use of the fifth width W4 of the fourth metal line M14 may be different from the rest in Kim et al provides for a semiconductor device structure capable of reducing the level of difficulty of the process for separating a gate contact and a source/drain contact in a cell region defined by a correlation between the width of a cell region, a pitch between metal lines and a width of the metal lines (Kim et al, [0005]).

Regarding claim 26. Kang et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 21 above. 
.


Claims 1, 4, 5, 7, 9, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), and further in view of Baek et al (U.S. 2014/0097493) and Kim et al (U.S. 2018/0358346).
Regarding claim 1. Kang et al discloses a semiconductor structure, comprising:
a plurality of first logic cells (FIG. 1, item C3; FIG. 4A) having a first cell height (FIG. 1, item H2);
a plurality of second logic cells (FIG. 1, item C2; FIG. 2B) having a second cell height (FIG. 1, item H1) that is different than the first cell height ([0023], H2 equal to twice H1); and
a plurality of metal lines (FIG. 2B and 4A, item M1) parallel to each other in a metal layer (FIG. 2B and 4A, item M1),
wherein the first logic cells (FIG. 1, item C3) are arranged in odd rows of a cell array (FIG. 1, item H2), and the second logic cells (FIG. 1, item C2; FIG. 2B) are arranged in even rows of the cell array (FIG. 1, item H1),

Kang et al fails to explicitly disclose wherein the metal lines covering the first and second logic cells are wider than the metal lines inside the first logic cells, and the metal lines inside the first logic cells are wider than the metal lines inside the second logic cells.
However, Baek et al teaches wherein the metal lines (FIG. 8, item PL1, PL2, PL3) covering the first and second logic cells (FIG. 8, item Ha’) are wider ([0122], i.e. a width Wp of each of the first and second power lines PL1 and PL2 may be greater than the width Wm of each of the first through sixth wires ML1 through ML6) than the metal lines (FIG. 8, item ML1-6) inside the first logic cells (FIG. 8, item Ha’)
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al with the wherein the metal lines covering the first and second logic cells are wider than the metal lines inside the first logic cells as disclosed by Baek et al.  The use of a width Wp of each of the first and second power lines PL1 and PL2 may be greater than the width Wm of each of the first through sixth wires ML1 through ML6 in Baek et al provides for semiconductor integrated circuits capable of improving integration by reducing a size of a cell included in a fin field effect transistor (Baek et al, [0006]).
Kang et al in view of Baek et al fail to explicitly disclose the metal lines inside the first logic cells are wider than the metal lines inside the second logic cells.

It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al and Baek et al with the metal lines inside the first logic cells are wider than the metal lines inside the second logic cells as disclosed by Kim et al.  The use of the fifth width W4 of the fourth metal line M14 may be different from the rest in Kim et al provides for a semiconductor device structure capable of reducing the level of difficulty of the process for separating a gate contact and a source/drain contact in a cell region defined by a correlation between the width of a cell region, a pitch between metal lines and a width of the metal lines (Kim et al, [0005].

Regarding claim 4. Kang et al in view of Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 1 above. 
Baek et al further discloses wherein width ratio of the metal lines covering the first and second logic cells to the metal lines inside the first logic cells is greater than 1.2 ([0122], i.e.  a width Wp of each of the first and second power lines PL1 and PL2 may be greater than the width Wm of each of the first through sixth wires ML1 through ML6)
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See 
Kim et al further discloses width ratio of the metal lines (FIG. 4, item M11) inside the first logic cells (FIG. 4, item AR1) to the metal lines (FIG. 4, item M14) inside the second logic cells (FIG. 4, item AR1) is greater than 1.05. ([0056], i.e. and the fifth width W4 of the fourth metal line M14 may be different from the rest)
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 5. Kang et al in view of Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 1 above. 
Kang et al further discloses wherein a quantity (FIG. 4A, items M1Layer, examiner makes note that there is quantity ten metal lines) of the metal lines (FIG. 4A, items M1 Layer) inside the first logic cells (FIG. 1, item C3; FIG. 4A) is greater (FIG. 4A metal lines are greater than FIG. 2B metal lines) than that (FIG. 2B, items M1Layer, examiner makes note that there is quantity six metal lines) of the metal lines (FIG. 2B, items M1 Layer) inside the second logic cells (FIG. 1, item C2; FIG. 2B).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 7. Kang et al in view of Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 1 above. 
Baek et al further discloses a plurality of dummy cells or a plurality of well tap cells formed in the rows of the cell array ([0025], i.e. In some example embodiments, 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al in view of Baek et al and Kim et al with the plurality of dummy cells or a plurality of well tap cells formed in the rows of the cell array as disclosed by Baek et al  The use of dummy regions disposed between a second cell boundary of the at least one cell and the second active region in Baek et al provides for a sufficient space necessary for the layout of the fins, and thus a degree of freedom with respect to the layout of the fins may be increased (Baek et al, [0226]).

Regarding claim 9. Kang et al in view of Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 1 above.
Kang et al further disclose wherein the first and second logic cells are selected from a group consisting of inverter, NAND, NOR, AND, OR, Flip-Flop, SCAN, or a combination thereof ([0030], i.e. Common logic circuits that may be included in a standard cell comprise; AND gates, NAND gates, OR gates, NOR gates, Inverters, etc. These basic logic circuits may be variously combined in many standard cells).

Regarding claim 22. Kang et al in and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 1 above.
Kang et al discloses the first (FIG. 4A, item M1 that is not VDD/VSS), second (FIG. 2B, item M1 that is not VDD/VSS), and third (FIG. 2B and 4A, item VDD/VSS) metal lines. 
Kang et al fails to explicitly disclose wherein the third metal lines are wider than the first metal lines and the second metal lines. 
However, Baek et al teaches wherein the third metal lines (FIG. 8, item PL1, PL2, PL3) are wider ([0122], i.e. a width Wp of each of the first and second power lines PL1 and PL2 may be greater than the width Wm of each of the first through sixth wires ML1 through ML6) than the first metal lines (FIG. 8, item ML1-3) an second metal lines (FIG. 8, item ML4-6)
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al with the wherein the third metal lines are wider than the first metal lines and the second metal lines as disclosed by Baek et al.  The use of a width Wp of each of the first and second power lines PL1 and PL2 may be greater than the width Wm of each of the first through sixth wires ML1 through ML6 in Baek et al provides for semiconductor integrated circuits capable of improving integration by reducing a size of a cell included in a fin field effect transistor (Baek et al, [0006]).

Regarding claim 25. Kang et al in view of Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 21 above. 
Baek et al further discloses wherein width ratio of the metal lines covering the first and second logic cells to the metal lines inside the first logic cells is greater than 1.2 ([0122], i.e.  a width Wp of each of the first and second power lines PL1 and PL2 may be greater than the width Wm of each of the first through sixth wires ML1 through ML6)
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Kim et al further discloses width ratio of the metal lines (FIG. 4, item M11) inside the first logic cells (FIG. 4, item AR1) to the metal lines (FIG. 4, item M14) inside the second logic cells (FIG. 4, item AR1) is greater than 1.05. ([0056], i.e. and the fifth width W4 of the fourth metal line M14 may be different from the rest)
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see .

Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), Baek et al (U.S. 2014/0097493) and Kim et al (U.S. 2018/0358346) as applied to claim 1 and 21 above and further in view of Liaw (U.S. 2018/0005691).
 Regarding claim 2. Kang et al in view of Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 1 above. 
Kang et al further discloses wherein the second cell height (FIG. 1, item H1) of the second logic cell (FIG. 1, item C2; FIG. 2B) is less than ([0023], H2 equal to twice H1) the first cell height (FIG. 1, item H2) of the first logic cell (FIG. 1, item C3; FIG. 4A).
Kang et al fails to explicitly disclose wherein the first logic cell comprises a plurality of multiple-fin transistors, and the second logic cell comprises a plurality of single-fin transistors.
However, Liaw teaches wherein the first logic cell (FIG. 2, item 122) comprises a plurality of multiple-fin transistors ([0019], i.e. each of the active regions 124 through 128 in the P-well 122 includes multiple fin active features), and the second logic cell 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the multiple fin active features and single fin active feature as disclosed in Kang et al in view of Baek et al and Kim et al with the wherein the first logic cell comprises a plurality of multiple-fin transistors, and the second logic cell comprises a plurality of single-fin transistors as disclosed by Liaw.  The use of one or more FinFETs formed on each fin active feature of the multiple fin active features and single fin active feature in Liaw provides for reduced bit line capacitance and leakage and improved read current (Liaw, [0021]).
Furthermore, the use of one or more FinFETs formed on each fin active feature of the multiple fin active features provide higher drive current and higher speed, but at the same time increase the power consumption and silicon footprint of the FinFET. The use of one or more FinFETs formed on each fin active feature of single fin active feature consumes less power and silicon footprint of the FinFET at the cost of reduced speed. Therefore, having both multiple fins transistors and single fin transistors would provide a tradeoff between speed and power consumption in the integrated circuit design.

 Regarding claim 23. Kang et al in view of Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 21 above. 

Kang et al fails to explicitly disclose wherein the first logic cell comprises a plurality of multiple-fin transistors, and the second logic cell comprises a plurality of single-fin transistors.
However, Liaw teaches wherein the first logic cell (FIG. 2, item 122) comprises a plurality of multiple-fin transistors ([0019], i.e. each of the active regions 124 through 128 in the P-well 122 includes multiple fin active features), and the second logic cell (FIG. 2, item 120) comprises a plurality of single-fin transistors ([0019], i.e. each of the active regions 130 through 132 in the N-well 120 includes a single fin active feature one or more FinFETs formed on each fin active feature).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the multiple fin active features and single fin active feature as disclosed in Kang et al in view of Baek et al and Kim et al with the wherein the first logic cell comprises a plurality of multiple-fin transistors, and the second logic cell comprises a plurality of single-fin transistors as disclosed by Liaw.  The use of one or more FinFETs formed on each fin active feature of the multiple fin active features and single fin active feature in Liaw provides for reduced bit line capacitance and leakage and improved read current (Liaw, [0021]).
 Furthermore, the use of one or more FinFETs formed on each fin active feature of the multiple fin active features provide higher drive current and higher speed, but at .


Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), Baek et al (U.S. 2014/0097493) and Kim et al (U.S. 2018/0358346) as applied to claim 1 and 21 above and further in view of Liu (U.S. 2008/0061441).

Regarding claim 3. Kang et al in view of Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 1 above. 
Kang et al further discloses wherein a plurality of first vias of a via layer under and coupled to the metal lines inside the first logic cells, a plurality of second vias of the via layer under and coupled to the metal lines inside the second logic cells ([0032], i.e. one or more "interconnects" (i.e., conductive elements including (e.g.,) wiring layer pattern(s), contact(s) and/or via(s)) routing common input signal(s)).
Kang et al fails to explicitly disclose wherein a plurality of first vias have larger size than a plurality of second vias.

It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al in view of Baek et al and Kim et al with the wherein a plurality of first vias have larger size than a plurality of second vias as disclosed by Liu et al.  The use of the second via has a second via width greater than the first via width in Liu et al provides for improved reliability and lowered cost for achieving the reliability improvement. (Liu et al, [0007]).

Regarding claim 24. Kang et al in view of Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 21 above. 
Kang et al further discloses wherein a plurality of first vias of a via layer under and coupled to the metal lines inside the first logic cells, a plurality of second vias of the via layer under and coupled to the metal lines inside the second logic cells ([0032], i.e. one or more "interconnects" (i.e., conductive elements including (e.g.,) wiring layer pattern(s), contact(s) and/or via(s)) routing common input signal(s)).
Kang et al fails to explicitly disclose wherein a plurality of first vias have larger size than a plurality of second vias.
However, Liu teaches wherein a plurality of first vias have larger size than a plurality of second vias ([0006], i.e. the second via has a second via width greater than the first via width).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), Baek et al (U.S. 2014/0097493) and Kim et al (U.S. 2018/0358346) as applied to claim 1 above and further in view of Do et al (U.S. 2016/0056153).
Regarding claim 6. Kang et al in view of Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 1 above. 
Kang et al discloses wherein the first logic cells in the same row are isolated from each other ([0045], i.e. the standard cells may be insulated from one another) and the second logic cells in the same row are isolated from each other ([0045], i.e. the standard cells may be insulated from one another).
Kang et al fails to explicitly disclose are isolated by a dielectric material.
However, Do et al teaches wherein the first logic cells in the same row are isolated from each other ([0056], i.e. Each of the logic cells C1, C2, C3, and C4 may include active regions that are isolated from each other by a device isolation layer ST) by a dielectric material ([0059], i.e. The device isolation layer ST may include, for 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al in view of Baek et al and Kim et al with the are isolated by a dielectric material as disclosed by Do et al.  The use of silicon oxide layer in Do et al is a common dielectric material well known to one of ordinary skill in the art.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), Baek et al (U.S. 2014/0097493) and Kim et al (U.S. 2018/0358346) as applied to claim 1 above and further in view of Chuang et al (U.S. 2009/0236633).
Regarding claim 8. Kang et al in view of Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 1 above. 
Kang et al discloses the first and second logic cells (FIG. 1, item C3 and C2).
Kang et al fails to explicitly disclose each PMOS transistor comprises a SiGe channel region, and Ge atomic concentration of the SiGe channel region is within a range of 5% to 50%.

It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor device as disclosed in Kang et al in view of Baek et al and Kim et al with the PMOS transistor comprises a SiGe channel region, and Ge atomic concentration of the SiGe channel region is within a range of 5% to 50% as disclosed by Chuang et al.  The use of the SiGe bottom layers have a Ge concentration of about 20%, thus, creating a desired compressive strain in channel region of PMOS transistors in Chuang et al provides for improved MOS transistor performance, improved SRAM memory cell performance, and improved overall SRAM product manufacturing yield (Chuang et al, [0007]).

Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), Baek et al (U.S. 2014/0097493) and Kim et al (U.S. 2018/0358346) and further in view of Do et al (U.S. 2016/0056153).

Regarding claim 27. Kang et al discloses semiconductor structure, comprising:
a plurality of first logic cells (FIG. 1, item C3; FIG. 4A) 
a plurality of second logic cells (FIG. 1, item C2; FIG. 2B) 

wherein the first logic cells (FIG. 1, item C3) are arranged in a portion of rows of a cell array (FIG. 1, item H2), and the second logic cells (FIG. 1, item C2; FIG. 2B) are arranged in the remaining rows of the cell array (FIG. 1, item H1),
wherein the metal lines (FIG. 2B and 4A, items VSS and VDD) covering the first and second logic cells (FIG. 1, item C2; FIG. 2B) are wider than the metal lines (FIG. 2B and 4A, items M1 not VSS/VDD) inside the first logic cells (FIG. 1, item C3)
wherein a quantity (FIG. 4A, items M1Layer, examiner makes note that there is quantity ten metal lines) of the metal lines (FIG. 4A, items M1 Layer) inside the first logic cells (FIG. 1, item C3; FIG. 4A) is greater (FIG. 4A metal lines are greater than FIG. 2B metal lines) than that (FIG. 2B, items M1Layer, examiner makes note that there is quantity six metal lines) of the metal lines (FIG. 2B, items M1 Layer) inside the second logic cells (FIG. 1, item C2; FIG. 2B).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 
wherein the first logic cells in the same row are isolated from each other ([0045], i.e. the standard cells may be insulated from one another) and the second logic cells in the same row are isolated from each other ([0045], i.e. the standard cells may be insulated from one another).
Kang et al fails to explicitly disclose wherein the metal lines covering the first and second logic cells are wider than the metal lines inside the first logic cells, and the metal lines inside the first logic cells are wider than the metal lines inside the second logic cells and cells are isolated by a dielectric material.
However, Baek et al teaches wherein the metal lines (FIG. 8, item PL1, PL2, PL3) covering the first and second logic cells (FIG. 8, item Ha’) are wider ([0122], i.e. a width Wp of each of the first and second power lines PL1 and PL2 may be greater than the width Wm of each of the first through sixth wires ML1 through ML6) than the metal lines (FIG. 8, item ML1-6) inside the first logic cells (FIG. 8, item Ha’)
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al with the wherein the metal lines covering the first and second logic cells are wider than the metal lines inside the first logic cells as disclosed by Baek et al.  The use of a width Wp of each of the first and second power lines PL1 and PL2 may be greater than the width Wm of each of the first through sixth wires ML1 through ML6 in Baek et al provides for semiconductor 
Kang et al in view of Baek et al fail to explicitly disclose the metal lines inside the first logic cells are wider than the metal lines inside the second logic cells.
However, Kim et al teaches the metal lines (FIG. 4, item M11) inside the first logic cells (FIG. 4, item AR1) are wider ([0056], i.e. and the fifth width W4 of the fourth metal line M14 may be different from the rest) than the metal lines (FIG. 4, item M14) inside the second logic cells (FIG. 4, item AR2).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al and Baek et al with the the metal lines inside the first logic cells are wider than the metal lines inside the second logic cells as disclosed by Kim et al.  The use of the fifth width W4 of the fourth metal line M14 may be different from the rest in Kim et al provides for a semiconductor device structure capable of reducing the level of difficulty of the process for separating a gate contact and a source/drain contact in a cell region defined by a correlation between the width of a cell region, a pitch between metal lines and a width of the metal lines (Kim et al, [0005].
Kang et al, Baek et al, and Kim et al fail to explicitly disclose cells are isolated by a dielectric material.
However, Do et al teaches wherein the first logic cells in the same row are isolated from each other ([0056], i.e. Each of the logic cells C1, C2, C3, and C4 may include active regions that are isolated from each other by a device isolation layer ST) 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al in view of Baek et al and Kim et al with the are isolated by a dielectric material as disclosed by Do et al.  The use of silicon oxide layer in Do et al is a common dielectric material well known to one of ordinary skill in the art.

Regarding claim 31. Kang et al in view of Baek et al and Kim et al and Do et al discloses all the limitations of the semiconductor structure as claimed in claim 27 above. 
Baek et al further discloses wherein width ratio of the metal lines covering the first and second logic cells to the metal lines inside the first logic cells is greater than 1.2 ([0122], i.e.  a width Wp of each of the first and second power lines PL1 and PL2 may be greater than the width Wm of each of the first through sixth wires ML1 through ML6)
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 
Kim et al further discloses width ratio of the metal lines (FIG. 4, item M11) inside the first logic cells (FIG. 4, item AR1) to the metal lines (FIG. 4, item M14) inside the second logic cells (FIG. 4, item AR1) is greater than 1.05. ([0056], i.e. and the fifth width W4 of the fourth metal line M14 may be different from the rest)
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), Baek et al (U.S. 2014/0097493) and Kim et al (U.S. 2018/0358346) and Do et al (U.S. 2016/0056153) as applied to claim 27 above, and further in view of Liaw et al. (U.S. 2018/0005691).
 Regarding claim 28. Kang et al in view of Baek et al and Kim et al and Do et al discloses all the limitations of the semiconductor structure as claimed in claim 27 above. 
Kang et al further discloses wherein the second cell height (FIG. 1, item H1) of the second logic cell (FIG. 1, item C2; FIG. 2B) is less than ([0023], H2 equal to twice H1) the first cell height (FIG. 1, item H2) of the first logic cell (FIG. 1, item C3; FIG. 4A).
Kang et al fails to explicitly disclose wherein the first logic cell comprises a plurality of multiple-fin transistors, and the second logic cell comprises a plurality of single-fin transistors.
However, Liaw teaches wherein the first logic cell (FIG. 2, item 122) comprises a plurality of multiple-fin transistors ([0019], i.e. each of the active regions 124 through 128 in the P-well 122 includes multiple fin active features), and the second logic cell (FIG. 2, item 120) comprises a plurality of single-fin transistors ([0019], i.e. each of the active regions 130 through 132 in the N-well 120 includes a single fin active feature one or more FinFETs formed on each fin active feature).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the multiple fin active features and single fin active feature as disclosed in Kang et al in view of Baek et al and Kim et al and Do et al with the wherein the first logic cell comprises a plurality of multiple-fin transistors, and the second logic cell comprises a plurality of single-fin transistors as disclosed by Liaw.  The use of one or more FinFETs formed on each fin active feature of the multiple fin active features and single 
Furthermore, the use of one or more FinFETs formed on each fin active feature of the multiple fin active features provide higher drive current and higher speed, but at the same time increase the power consumption and silicon footprint of the FinFET. The use of one or more FinFETs formed on each fin active feature of single fin active feature consumes less power and silicon footprint of the FinFET at the cost of reduced speed. Therefore, having both multiple fins transistors and single fin transistors would provide a tradeoff between speed and power consumption in the integrated circuit design.


Claims 29 and 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), Baek et al (U.S. 2014/0097493) and Kim et al (U.S. 2018/0358346) and Do et al (U.S. 2016/0056153) as applied to claim 27 above and further in view of Bezama et al  (U.S. 2011/0147922).

Regarding claim 29. Kang et al in view of Baek et al and Kim et al and Do et al discloses all the limitations of the semiconductor structure as claimed in claim 27 above. 
Kang et al further discloses wherein a plurality of first vias of a via layer under and coupled to the metal lines inside the first logic cells ([0032], i.e. one or more "interconnects" (i.e., conductive elements including (e.g.,) wiring layer pattern(s), contact(s) and/or via(s)) routing common input signal(s)), a plurality of second vias of the via layer under and coupled to the metal lines inside the second logic cells ([0032], 
Kang et al fails to explicitly disclose wherein a plurality of first vias have larger size than a plurality of second vias.
However, Bezama teaches wherein a plurality of first vias (FIG. 4, items S,N sizes 3x4.5, 3x4.6) have larger size (sizes 3x4.5, 3x4.6 are larger than size 3x3) than a plurality of second vias (FIG. 4, items W,WC,EC,E sizes 3x3)
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al in view of Baek et al and Kim et al with the wherein a plurality of first vias have larger size than a plurality of second vias as disclosed by Bezama et al.  The use of the via sizes 3x4.5, 3x4.6 are larger than via sizes 3x3 in Bezama et al provides for a magnitude of the peak current density is reduced relative to that for arrangements that utilize a single large via. (Bezama et al, [0029]).

Regarding claim 30.  Kang et al in view of Baek et al and Kim et al and Do et al and Bezama et al discloses all the limitations of the semiconductor structure as claimed in claim 29 above. 
Kang et al further discloses the via layer under and coupled to the metal lines covering the first and second logic cells.
Kang et al fails to explicitly disclose a plurality of third vias have larger size than the first vias.

It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al in view of Baek et al and Kim et al with the wherein a plurality of third vias have larger size than the first vias as disclosed by Bezama et al.  The use of the via sizes 5x4.6 are larger than via sizes 3x4.5, 3x4.6 in Bezama et al provides for a magnitude of the peak current density is reduced relative to that for arrangements that utilize a single large via. (Bezama et al, [0029]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liaw (U.S. 20160351249) discloses single fin transistors and multiple fin transistors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/NILUFA RAHIM/Primary Examiner, Art Unit 2893